OPINION — AG — ** TURNPIKE AUTHORITY — GASOLINE, RESTAURANT SERVICES TO THE PUBLIC ** THE OPERATION, BY THE HOWARD D. JOHNSON COMPANY WITH THE PHILLIPS PETROLEUM COMPANY OF THE RESTAURANT CONCESSIONS HELD BY PHILLIPS COMPANY ALONG THE TURNER TURNPIKE BY AGREEMENT WITH THE TURNPIKE AUTHORITY, PROBABLY WOULD NOT CONSTITUTE A VIOLATION OF THAT PORTION OF 69 O.S. 661 [69-661], WHICH READS AS FOLLOWS: " ANY PERSON WHO LEASES, RENTS OR ACQUIRES CONTROL OF ANY . . . RESTAURANTS, MUST HAVE BEEN RESIDENT OF, OR HAS BEEN DOING BUSINESS IN, OKLAHOMA FOR THE PAST FIVE(5) YEARS ". (HIGHWAY, BUSINESS) CITE: 69 O.S. 661 [69-661] (JAMES C. HARKIN)